Title: [March 1786]
From: Adams, John
To: 



      Grosvenor Square Westminster March 27. 1786.
      
      
       March 26. Sunday, dined in Bolton Street Piccadilly, at the Bishop of St. Asaphs. Mr. and Mrs. Sloper, the Son in Law and Daughter of the Bishop; Mrs. and Miss Shipley the Wife and Daughter; Mr. and Mrs. Vaughan, Mr. Alexander and Mrs. Williams, Mr. Richard Peters and myself, were the Company. In the Evening other Company came in, according to the Fashion, in this Country. Mrs. Shipley at Table asked many Questions about the Expence of living in Philadelphia and Boston. Said she had a Daughter, who had married, less prudently than they wished, and they thought of sending them to America.
      
      
       
        
   
   First entry in D/JA/44, a stitched gathering of leaves identical in format with the preceding booklets and containing scattered entries through 21 July 1786; more than half of this booklet consists of blank leaves.


        
   
   It is not possible in a paragraph or two to fill the preceding gap of some ten months in JA’s Diary with any adequacy. During his first months in England the new American minister wrote often to Carmarthen on the subjects at issue between the two powers, and late in August he sought and obtained an interview with William Pitt, but on 15 Oct. he told Jay that he could “obtain no Answer from the Ministry to any one demand, Proposal or Inquiry” (LbC, Adams Papers; Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:479). Five days later he had a long conversation with Carmarthen covering ground well trod before—the western posts, British trade restrictions, the slaves carried off during the war, American debts to British creditors, &c. Carmarthen was civil but not really responsive, and JA characterized the discussion as “useless” (to Jay, 21 Oct., LbC, Adams Papers; same,[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols. p. 483–491). At length in an interview on 8 Dec. JA submitted a memorial (dated 30 Nov.) requesting that in accordance with the seventh article of the Definitive Treaty the British garrisons in the Northwest be withdrawn (LbC, Adams Papers; same[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., p. 542–543; see also p. 543–544). Carmarthen took nearly three months to answer, and when he did he counterbalanced the British retention of the posts in violation of the seventh article against impediments erected by most of the American states in the way of collecting debts due to British creditors, in violation of the fourth article of the Treaty (Carmarthen to JA, 28 Feb. 1786, Adams Papers; printed as an enclosure, together with supporting papers, in JA to Jay, 4 March, in same[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., p. 580–591). These issues were to remain thus poised until the Jay Treaty of 1794.


        
   
   The discussions begun at The Hague between JA and Baron von Thulemeier in March 1784 had finally been brought to an end, after a lengthy and many-sided correspondence and much maneuvering about protocol, in a treaty of amity and commerce between Prussia and the United States which was signed by Franklin at Passy on 9 July, by Jefferson at Paris on 28 July, by JA at London on 5 Aug., and by Thulemeier at The Hague on 10 Sept. 1785 (see facsimile in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., vol. 8: facing p. 566). The treaty was transmitted to Congress in a joint letter from JA and Jefferson, London and Paris, 2–11 Oct., being the Commissioners’ “Ninth Report” (PCC, No. 86; sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 606). The treaty itself is printed in Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:162–183. In Aug. 1786 JA decided to go himself to The Hague to exchange the ratifications.


        
   
   Concerning other negotiations of 1785–1786 for which Jefferson was jointly responsible with JA, see note 2 on entry of 29 March, below.


       
       
        
   
   Jonathan Shipley, Bishop of St. Asaph and an intimate friend of Franklin, had long been a popular figure in America because of his early and vigorous criticism in the House of Lords of the British ministry’s American policy (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). In June Shipley was to officiate at the wedding of AA2.


       
      
      

      Wednesday 29 March.
      
      
       Dined at Mr. Blakes. Mr. Middleton and Wife, Mr. Alexander and Mrs. Williams, Mr. Jefferson. Coll. Smith and my Family.
      
      
       
        
   
   William Blake (1739–1803), a wealthy and well-connected South Carolina planter, lived much of his life in England but contrived to save most of his property in America; his wife was the former Anne Izard (S.C. Hist. and Geneal. Mag., 2:231–232 [July 1901]; 9:81–82 [April 1908]; 34:199 [Oct.1933]).


       
       
        
   
   The joint commission to negotiate commercial treaties held by JA and Jefferson (Franklin having returned to Philadelphia) was due to expire on 12 May of this year. Much of the Commissioners’ correspondence between London and Paris during the past ten months had dealt with arrangements for the complicated negotiations with Morocco and Algiers which they were authorized to depute to Thomas Barclay and John Lamb respectively, who were exasperatingly deliberate in their movements. See the documents prepared for these agents by JA and Jefferson in Sept.–Oct. 1785, which are printed in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 8:610–624. The advent of an envoy from Tripoli in London, one Abdrahaman, gave JA an opportunity to discover whether that piratical power would offer terms that the United States would or could accept; and on 17 Feb. 1786 he sent Jefferson a famous and inimitable account of his first discussion with “the Tripoline Ambassador,” during which JA smoked a pipe which reached to the floor and exchanged “in aweful pomp ... Wiff for Wiff” with his host (LbC, Adams Papers; sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 9:285–288). A further interview prompted JA to urge his colleague to come at once to London, not only in order to try to conclude a treaty with Tripoli but to finish a negotiation begun in November with the Chevalier de Pinto, the minister from Portugal in London (to Jefferson, 21 Feb., LbC, Adams Papers; sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 295). They were also to make one last effort to interest the British government in a commercial treaty with the United States. On 13 March JA announced in a note to Carmarthen the arrival of Jefferson and requested an interview on behalf of both Commissioners (LbC, Adams Papers; sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 327). This first and sole visit of Jefferson to London lasted until 26 April. In respect to treaty-making it accomplished nothing. See the Commissioners’ reports to Jay of 28 March and 25 April and the documents (mainly from the Adams Papers) relative to the commercial treaty with Portugal, which was signed by the American ministers on 25 April but which the Portuguese government allowed to lapse unratified (sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 357–359, 406–409, 410–433); also Jefferson’s account of his English sojourn in his Autobiography (Jefferson, Writings, ed. FordThe Writings of Thomas Jefferson, ed. Paul Leicester Ford, New York and London, 1892–1899; 10 vols., 1:88–90).


       
       
        
   
   William Stephens Smith (1755–1816), JA’s secretary of legation and soon to be his son-in-law; he is designated in the present work as WSS. He was the son of John Smith, a merchant in New York City, was graduated from Princeton in 1774, studied law briefly, and served as an officer in the Continental Army, beginning in Aug. 1776, throughout the war, under the command or on the staff, successively, of Sullivan, Lee, Lafayette, and Washington. The best summary and appraisal of his service to June 1782 is in a certificate from Washington himself, stating that WSS in all his “several Military Stations” had “behaved with great fidelity, bravery, and good conduct” (Washington, Writings, ed. FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 24:377). His last assignment was overseeing the British evacuation of New York City, and he left the army in Dec. 1783 with the rank of lieutenant colonel. Appointed by Congress secretary to the legation in London, he arrived just ahead of the Adamses and quickly overcame their doubts about him on the score of his being “a Knight of Cincinnatus” (JA to Gerry, 28 April 1785, and to Lafayette, 3 June 1785, letterbook copies, Adams Papers). Before long he also made a deep impression on AA2, and on 11 June 1786 they were married; see note on entry of 1 July, below. WSS’s dispatches as secretary of legation, 1785–1787, are in PCC, No. 92; they have more autobiographical than historical value. In 1788 the Smiths returned to America and settled in New York City. WSS held a succession of civil and military appointments but in 1806 virtually wrecked his career by complicity in the scheme of his old friend Francisco de Miranda to liberate Venezuela from Spanish rule. (He furnished a vessel for the expedition, and his son William Steuben Smith, to the infinite distress of JA, who profoundly disapproved of the whole enterprise, was captured by the Spanish authorities.) Having won an acquittal in a federal court on charges of violating the neutrality of the United States, but having also lost his post as surveyor of the Port of New York, WSS retired to “Smith’s Valley,” Lebanon, Hamilton co., N.Y., emerging only to serve a term in Congress 1813–1815, before his death. According to JQA, he left his worldly affairs “in inextricable confusion” (JQA, Diary, 4 May 1819). A memoir of WSS was prepared by his daughter Caroline Amelia (Smith) de Windt and published, together with some of his correspondence, in AA2’s Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols., 1841–1842; the memoir, which is highly filial, is at 1:99–117. Katharine Metcalf Roof’s Colonel William Smith and Lady, published in 1929, is based on both printed and MS sources (including some family papers which cannot currently be traced), but is excessively romantic and chatty in tone and is not documented. An earlier and briefer account is still useful, especially respecting WSS’s family: Marcius D. Raymond, “Colonel William Stephens Smith,” N.Y. Geneal. and Biog. Record, 25:153–161 (Oct. 1894). In 1795 WSS purchased an estate on the East River, built an elegant seat there which he called Mount Vernon, and planned a great stone stable which still survives at 421 East 61st Street, almost under the Queensboro Bridge in New York City. The history of the estate and the buildings on it has been related and illustrated by Joseph Warren Greene in “Mount Vernon on the East River and Colonel William Stephens Smith,” NYHS Quart., 10:115–130 (Jan. 1927). Because he had greatly overreached himself financially, WSS was obliged to sell this property in 1796, and in 1826 the mansion was destroyed by fire. But the stone stable, after many vicissitudes, was acquired in 1924 by the Colonial Dames of America, which uses it as a national headquarters under the name of the Abigail Adams Smith House; see a pamphlet by Katharine Metcalf Roof, The Story of the Abigail Adams Smith Mansion and the Mount Vernon Estate, issued by the Colonial Dames of America in 1949.


       
      
      

      London Thursday March 30.
      
      
       Presented Mr. Hamilton to the Queen at the Drawing Room. Dined at Mr. Paradices. Count Warranzow Woronzow and his Gentleman and Chaplain, M. Sodorini the Venetian Minister, Mr. Jefferson, Dr. Bancroft, Coll. Smith and my Family.
       Went at Nine O Clock to the French Ambassadors Ball, where were two or three hundred People, chiefly Ladies. Here I met the Marquis of Landsdown and the Earl of Harcourt. These two Noblemen ventured to enter into Conversation with me. So did Sir George Young Yonge. But there is an Aukward Timidity, in General. This People cannot look me in the Face: there is conscious Guilt and Shame in their Countenances, when they look at me. They feel that they have behaved ill, and that I am sensible of it.
      
      
       
        
   
   William Hamilton (1745–1813), Pennsylvania land magnate and patron of landscape gardening, whose house called Bush Hill on the outskirts of Philadelphia the Adamses were to occupy when the government moved to that city in 1790; his niece Ann Hamilton was a great favorite in the Adams household in Grosvenor Square (Charles P. Keith, The Provincial Councillors of Pennsylvania ..., Phila., 1883, p. 135–136; AA to Charles Storer, 22 May 1786, Adams Papers; AA to Mrs. Cranch, 12 Dec. 1790, MWA, printed in AA, New LettersNew Letters of Abigail Adams, 1788–1801, ed. Stewart Mitchell, Boston, 1947., p. 65–67).


       
       
        
   
   John Paradise (1743–1795), a scholarly and eccentric Englishman of partly Greek descent, who had married the Virginia heiress Lucy Ludwell (1751–1814) in London in 1769; they lived and kept a salon in Charles Street, Cavendish Square. This dinner may have been the occasion on which Jefferson met the Paradises, whose adviser and protector during their endless personal and financial difficulties he became. See Archibald B. Shepperson, John Paradise and Lucy Ludwell of London and Williamsburg, Richmond, 1942.


       
       
        
   
   On 2 April AA wrote her nieces Elizabeth and Lucy Cranch a letter apiece on the Comte d’Adhémar’s supper and ball, dwelling at length on what the ladies wore (in MHi: Norton Papers, and MWA, respectively; both printed in AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., ed. CFA, 1848, p. 278–286).


       
      
     